Exhibit 10.12.4

 

AMENDMENT NUMBER 4 TO OPTION AND JOINT VENTURE AGREEMENT

 

THIS AMENDMENT NUMBER 4 to the Option and Joint Venture Agreement is made as of
the 17th day of September, 2010, by and among MINERA ANDES INC., a corporation
formed under the laws of Alberta, Canada (“MAI”), MINERA ANDES S.A., a
corporation formed under the laws of Argentina (“MASA”), HOCHSCHILD MINING
HOLDINGS LIMITED, a corporation organized under the laws of the United Kingdom
(“HM Holdings”), as assignee of MAURICIO HOCHSCHILD & CIA. LTDA., a corporation
formed under the laws of Peru (“MHC”), and HOCHSCHILD MINING (ARGENTINA)
CORPORATION S.A. (“HM Argentina”), a corporation existing under the laws of
Argentina;

 

WHEREAS, MAI, MASA and MHC entered into an Option and Joint Venture Agreement
dated as of March 15, 2001, as amended on May 14, 2002, August 27, 2002, and
September 10, 2004 (as so amended, the “Agreement”);

 

WHEREAS, the parties desire to amend the Agreement to make certain provisions
relating to the ability of MSC to issue cash calls for the purpose of paying any
indebtedness currently owing to the shareholders of MSC and their affiliates or
any refinancing of such indebtedness;

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
covenants, and agreements contained in this Amendment, and intending to be
legally bound, the parties hereto agree as follows:

 

1.         Definitions.  For the purposes of this Amendment, capitalized terms
used but not defined herein have the meanings ascribed to them in the Agreement.

 

2.         New Section 12.6.  The Agreement is hereby amended by inserting the
following as Section 12.6:

 

“12.6.  Notwithstanding anything to the contrary in this Agreement, so long as
any of the indebtedness owing as of September 17, 2010, by MSC to any of MAI,
MASA, Hochschild Mining Holdings Limited or Hochschild Mining (Argentina)
Corporation S.A. (the “Existing Debt”) remains outstanding, whether to such
parties or their permitted assigns, or any refinancing of the Existing Debt
remains outstanding and MAI did not consent to the terms of such refinancing or
any subsequent refinancing thereof (‘‘Unilateral Refinanced Debt”), then MSC
will not seek to obtain debt financing or equity from its shareholders (a) for
the  purpose of paying any amount owing in respect of the Existing Debt or
Unilateral Refinanced Debt, or (b) if at the time of any payment of Existing
Debt or Unilateral  Refinanced Debt it was reasonably foreseeable that MSC would
need to seek debt or equity financing from its shareholders within 180 days
after such payment.  Nothing in this Section 12.6 shall limit the ability of the
Board of MSC under Section 12.2 to obtain financing from any parties that are
not affiliates of







--------------------------------------------------------------------------------

 



any shareholder of MSC for the purpose of refinancing any of the Existing
Debt.  The provisions of this Section 12.6 shall terminate upon the payment in
full of all amounts owing in respect of the Existing Debt or any Unilateral
Refinanced Debt.”

 

3.         Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.  The provisions of Section
23.2 of the Agreement shall apply to this Amendment.

 

4.         Counterparts.   This Amendment may be executed in counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together will constitute as one and the same instrument.

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the day, month
and year first above written.

 

MINERA ANDES INC.

   

HOCHSCHILD MINING HOLDINGS

 

 

 

 

 

 

 

 

By:

/s/ [illegible]

 

By:

/s/ [illegible]

Its:

Secretary

 

Its:

Director

 

 

 

 

 

 

MINERA ANDES S.A.

 

HOCHSCHILD MINING

 

 

ARGENTINA CORPORATION S.A.

 

 

 

 

 

 

By:

/s/ [illegible]

 

By:

/s/ [illegible]

Its:

DIRECTOR

 

Its:

Chairman

 

-2-

--------------------------------------------------------------------------------